The consequences of the error of the commissioners, in affirming the defective laying out, did not extend beyond the action of the commissioners in which the error occurred. It did not reach back to the prior proceedings. The error complained of is therefore fully rectified, and the grievance complained of fully redressed, by setting aside the report, leaving the appeal to be proceeded with as if no *Page 60 
hearing had been had and no report made. Hayward v. Bath, 35 N.H. 514. The setting aside of the report was like the setting aside of a verdict for error, which may be obviated by another trial.
Exception overruled.
BINGHAM, J., did not sit.